                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


OWEN CALDWELL,

       Plaintiff,
                                                        Case No. 1:18-cv-313
v.
                                                        HONORABLE PAUL L. MALONEY
COMMISSIONER OF SOCIAL SECURITY,

      Defendant.
_____________________________________/


                                        JUDGMENT

      In accordance with the Order entered this date:

      IT IS HEREBY ORDERED that the decision of the Commissioner of Social Security is

AFFIRMED.




Dated: December 19, 2018                                   /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge
